In re Payne, Junior T.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “H”, No. 89-1301; to the Court of Appeal, Fifth Circuit, Nos. 89-KA-0783, 93-KH-0329.
Granted in part. The district court is ordered to grant relator an out-of-time appeal and appoint counsel to handle the appeal. See Lofton v. Whitley, 905 F.2d 885 (5th Cir.1990); State v. Robinson, 590 So.2d 1185 (La.1992). If appointed counsel, after review of the record, finds no basis for assigning error on appeal, he or she may follow the procedure outlined in State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990). Upon exhaustion of his appellate rights, relator may reassert his other claims to the district court. See La.C.Cr.P. art. 924.1.
KIMBALL, J., not on panel.